DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The RCE dated 1-29-2021 is acknowledged.
	Claims included in the prosecution are 1-30.

1.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tardi et al (US 2016/0058704), in view of Madden et al (USP 7,244,448 B2) optionally further in view of the FDA (https://www.accessdata.fda.gov/drugsatfda_docs/label/2015/207793lbl.pdf).
Tardi discloses irinotecan and cisplatin, co-administered in a blended liposome formulation, or administered as liposomal cisplatin alone or liposomal irinotecan alone, and given to mice bearing human small cell lung cancer solid tumors [0036-0038 and at Figures 7B-7C and Figure 8]. These compositions [0018] allowed the two agents to be delivered to the disease site in a coordinated fashion. This result was achieved whether the agents were co-encapsulated, or were separately encapsulated. The unilamellar liposomes taught by Tardi are of a diameter of less than 200 nm [0055], and formulated with DSPC, cholesterol [0034] and mPEG-DSPE [0054].
As such, Tardi teaches [0021] the delivery of a therapeutically effective amount of a platinum drug/therapeutic agent combination (e.g., preferred combinations were irinotecan and cisplatin or irinotecan and carboplatin, at [0020]), by administering a 
Although Tardi exemplifies the administration to mice, Tardi disclosed [0097] that the blended delivery vehicles may be administered to warm-blooded animals, including humans. For the treatment of human ailments, a qualified physician will determine dose, schedule and route of administration.
Although Tardi discloses that the dosage and schedule could be determined by a qualified physician, Tardi did not specifically disclose administering liposomal irinotecan every two weeks at 70 mg/m2, as recited in claim 1. Tardi was silent as to the free base form of irinotecan, as recited in claim 1.
	 Madden discloses [title and abstract] liposomal antineoplastic agents (e.g., camptothecin) for treating neoplasia. Madden discloses that, for camptothecins (irinotecan disclosed at col 8, line 46) in the treatment of small cell lung cancer, the doses of active agent in humans are effective at ranges as low as from 0.015 mg/m2, and are still tolerable at doses as high as 15 to 75 mg/m2. Doses may be single or administered repeatedly, wherein preferred scheduling may employ a cycle of treatment that is repeated every two weeks, three weeks, four weeks, five weeks, six weeks or a combination thereof [col 9, line 63 to col 10, line 14].

Since Tardi discloses liposomal irinotecan for the treatment of small cell lung cancer in humans, it would have been prima facie obvious to one of ordinary skill in the art to administer the active once every two weeks, at a dosage of 70 mg/m2. An ordinarily skilled artisan would have been so motivated because, for camptothecins (e.g., irinotecan) in the treatment of small cell lung cancer, the doses of active agent in humans are effective at ranges as low as from 0.015 mg/m2, and are still tolerable at doses as high as 15 to 75 mg/m2. Doses may be single or administered repeatedly, wherein preferred scheduling may employ a cycle of treatment that is repeated every two weeks, three weeks, four weeks, five weeks, six weeks or a combination thereof [col 9, line 63 to col 10, line 14].
The combined teachings of Tardi and Madden are silent the free base form of liposomal irinotecan.
However, the FDA disclosed [page 11, first paragraph] that liposomal irinotecan is commercially available as irinotecan freebase.
The FDA does not teach the treatment of small cell lung cancer.
It would have been prima facie obvious to one of ordinary skill in the art to include free base irinotecan within the combined teachings of Tardi and Madden. An ordinarily skilled artisan would have been motivated to formulate the liposome with the commercially available form of the active [FDA, page 11, first paragraph].
The combination of Tardi, Madden and FDA reads on claims 1-2, 7-8, 11-12, 14-15.
2. Claim 15 recites at least three six-week cycles. The combined teachings of Tardi, Madden and FDA taught 15 to 75 mg/m2 in a single dosage or administered repeatedly, wherein preferred scheduling may employ a cycle of treatment that is repeated every two weeks, three weeks, four weeks, five weeks, six weeks or a combination thereof. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A.
Regarding claims 3 and 13, Tardi was silent the blood ANC of the human patients, as instantly recited. However, the FDA advised [page 4, section 5.1] that liposomal irinotecan should be administered when the ANC is 1500/mm3 or above, as both a warning and a precaution against severe neutropenia.
It would be prima facie obvious to one of ordinary skill in the art to administer Tardi’s liposomal irinotecan to humans when the patient’s ANC was 1500/mm3 or above, as advised by the FDA. An ordinarily skilled artisan would be motivated to avoid severe or life-threatening neutropenia and fatal neutropenic sepsis, as advised by the FDA at page 4, section 5.1. 
Regarding claims 9, 16 and 21-22, although Tardi disclosed [0098] intravenous administration, Tardi was silent the preparation of liposomal irinotecan, as instantly recited. However, the FDA disclosed [pages 2-3, sections 2.2 and 2.4] that liposomal irinotecan is prepared as a pharmaceutical injection composition, by diluting 70 mg/m2 of the agent in 500 mL dextrose or 0.9 % sodium chloride, and mixing, followed by administration as an intravenous infusion over 90 minutes.

Regarding claims 24-30, although Tardi taught (encapsulation previously discussed) unilamellar vesicles [0052] having a diameter of less than 200 nm [0055], and formulated with DSPC, cholesterol [0034] and mPEG-DSPE [0054], Tardi was not specific the liposomal formulation instantly recited, wherein the aqueous space encapsulated irinotecan in a gelated or precipitated state as the sucrose octasulfate salt, as recited in claim 24; the molecular weight of PEG, as recited in claims 26 and 29-30; amounts of phosphatidylcholine, cholesterol and mPEG, as recited in claims 26-28 and 30.
However, the FDA taught [page 11, 1st paragraph] that liposomal irinotecan is a dispersion, wherein the liposome is a unilamellar lipid bilayer vesicle, approximately 110 nm in diameter, which encapsulates an aqueous space containing irinotecan in a gelated or precipitated state as the sucrose octasulfate salt. The vesicle is composed of 1,2-distearoyl-sn-glycero-3-phosphocholine (DSPC) 6.81 mg/mL, cholesterol 2.22 mg/mL, and methoxy-terminated polyethylene glycol (MW 2000)-distearoylphosphatidyl ethanolamine (MPEG-2000-DSPE) 0.12 mg/mL.
st paragraph].
Claim 24 recites 110 nm diameter. Claim 27 recites one mPEG-2000-DSPE molecule per 200 phospholipid molecules. Claims 28 and 30 recite phosphatidylcholine, cholesterol and mPEG-2000-DSPE in a molar ratio of 3:2:0.015. Tardi taught liposomes at less than 200 nm; and, the FDA taught a vesicle approximately 110 nm in diameter, composed of DSPC 6.81 mg/mL, cholesterol 2.22 mg/mL, and MPEG-2000-DSPE 0.12 mg/mL. A prima facie case of obviousness exists because of overlap, as discussed above.
	Applicant provides no specific arguments regarding this rejection.
2.	Claims 4-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tardi et al (US 2016/0058704), in view of Madden et al (USP 7,244,448 B2), further in view of the FDA (https://www.accessdata.fda.gov/drugsatfda_docs/label/2015/207793lbl.pdf) and further in view of Mirtsching et al (Am J Med Sci, 2014, 347(2), 167-169).
The 35 U.S.C. 103 rejection over Tardi, Madden and the FDA was previously discussed. The combined teachings of the prior art were silent the platelet count of the human patient, as recited in claims 4 and 18; the blood hemoglobin value, as recited in claims 5 and 18; the serum creatinine value, as recited in claims 6 and 18.

However, after treatment, the patient had no platelet counts less than 100,000/μL, and no systemic symptoms during previous exposures to the active agent. Because cases of [page 3, last paragraph] acute, severe thrombocytopenia caused by irinotecan have now been identified, clinicians should consider this possible diagnosis in any patient who experiences an acute and isolated drop in the platelet levels after irinotecan administration. Other laboratory data included hemoglobin at 13.8 g/dL, and creatinine at 0.7 mg/dL [page 2, 2nd paragraph].
It would have been prima facie obvious to one of ordinary skill in the art to administer Tardi’s liposomal irinotecan when the patient’s blood platelet count was greater than 100,000/μL. An ordinarily skilled artisan would have been motivated to avoid a possible diagnosis of acute, severe thrombocytopenia [Mirtsching, page 3, last paragraph].
It would have been prima facie obvious to one of ordinary skill in the art to administer Tardi’s liposomal irinotecan when the patient’s blood hemoglobin was 13.8 g/dL, as taught by Mirtsching [page 2, 2nd paragraph]. An ordinarily skilled artisan would have been motivated to monitor the liver function, and the bone marrow reserve.
It would have been prima facie obvious to one of ordinary skill in the art to administer Tardi’s liposomal irinotecan when the patient’s serum creatinine was 0.7 nd paragraph]. An ordinarily skilled artisan would have been motivated to monitor and ensure adequate renal function.
Claim 4 recites a platelet count greater than 100,000 cells per microliter. Claim 5 recites hemoglobin greater than 9 g/dL. Claim 6 recites creatinine less than or equal to 1.5xULN. Mirtsching taught a platelet count at 143,000/μL, hemoglobin at 13.8 g/dL and creatinine at 0.7 mg/dL, before treatment. A prima facie case of obviousness exists because of overlap, as previously discussed.
Further regarding claim 6, Mirtsching was silent the creatinine clearance, as instantly recited. However, it would be prima facie obvious to one of ordinary skill in the art to determine the creatinine clearance, as desired. An ordinarily skilled artisan would be motivated to monitor and ensure an adequate renal function. 
Further, regarding claim 18, the claim instantly recites once every two weeks for a total of at least three six-week cycles. The combined teachings of Tardi and Madden taught administration in a single dosage, or repeatedly, wherein preferred scheduling may employ a cycle of treatment that is repeated every two weeks, three weeks, four weeks, five weeks, six weeks or a combination thereof. A prima facie case of obviousness exists because of overlap, as previously discussed.
Applicant provides no specific arguments regarding this rejection.
3)	Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tardi et al (US 2016/0058704), in view of Madden et al (USP 7,244,448 B2), further in view of the FDA (https://www.accessdata.fda.gov/drugsatfda_docs/label/2015/207793lbl.pdf) and further 
The 35 U.S.C. 103 rejection over Tardi, Madden and the FDA was previously described. Additionally, the FDA generally advised [page 3, Premedication section] administration of a corticosteroid and an anti-emetic prior to liposomal irinotecan infusion.
However, the combined teachings of the prior art did not specifically teach dexamethasone and a 5-HT3 blocker, as instantly recited.
Nevertheless, Cassileth taught [title] antiemetic efficacy of dexamethasone therapy in patients receiving cancer chemotherapy, wherein dexamethasone therapy has useful application in alleviating the emetic effects of cancer chemotherapy [abstract]. 
Moreover, the Drug and Therapeutics Bulletin taught [title] 5HT3-receptor antagonists as anti-emetics in cancer, wherein effective antiemetic therapy is crucial for patients undergoing chemotherapy or radiotherapy for cancer. Severe nausea and vomiting associated with such cancer treatment can lead to anxiety, anorexia, dehydration, electrolyte disturbance and renal failure, and may interrupt cancer therapy, demoralize patients or even cause them to abandon treatment [abstract].
Since the combined teachings of the prior art generally advised administration of a corticosteroid and an anti-emetic prior to liposomal irinotecan infusion, it would have been prima facie obvious to one of ordinary skill in the art to include dexamethasone and a 5-HT3 blocker within the combination of said teachings. An ordinarily skilled artisan would have been motivated to alleviate the emetic effects of cancer chemotherapy, since the severe nausea and vomiting associated with cancer treatment can lead to anxiety, anorexia, dehydration, electrolyte disturbance and renal failure, and 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select both dexamethasone and a 5-HT3 blocker, for incorporation into a composition, based on their recognized suitability for the intended use as anti-emetics, as taught by the combined teachings of Cassileth and the Drug and Therapeutics Bulletin [abstracts and titles of each reference].
Applicant provides no specific arguments regarding this rejection.
4)	Claims 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tardi et al (US 2016/0058704), in view of Madden et al (USP 7,244,448 B2), further in view of the FDA (https://www.accessdata.fda.gov/drugsatfda_docs/label/2015/207793lbl.pdf), further in view of Mirtsching et al (Am J Med Sci, 2014, 347(2), 167-169), further in view of Cassileth et al (Arch Intern Med, 1983, 143(7), 1347-1349) and further in view of Drug and Therapeutics Bulletin, 43(8), 2005, 57-62. 
The 35 U.S.C. 103 rejection over Tardi, Madden and the FDA was previously described. Additionally, the FDA generally advised [page 3, Premedication section] administration of a corticosteroid and an anti-emetic prior to liposomal irinotecan infusion.
However, the combined teachings of the prior art did not specifically teach dexamethasone and a 5-HT3 blocker, as instantly recited.

Moreover, the Drug and Therapeutics Bulletin taught [title] 5HT3-receptor antagonists as anti-emetics in cancer, wherein effective antiemetic therapy is crucial for patients undergoing chemotherapy or radiotherapy for cancer. Severe nausea and vomiting associated with such cancer treatment can lead to anxiety, anorexia, dehydration, electrolyte disturbance and renal failure, and may interrupt cancer therapy, demoralize patients or even cause them to abandon treatment [abstract].
Since the combined teachings of the prior art generally advised administration of a corticosteroid and an anti-emetic prior to liposomal irinotecan infusion, it would have been prima facie obvious to one of ordinary skill in the art to include dexamethasone and a 5-HT3 blocker within the combination of said teachings. An ordinarily skilled artisan would have been motivated to alleviate the emetic effects of cancer chemotherapy, since the severe nausea and vomiting associated with cancer treatment can lead to anxiety, anorexia, dehydration, electrolyte disturbance and renal failure, and may interrupt cancer therapy, demoralize patients or even cause them to abandon treatment, as taught by the combined teachings of Cassileth and the Drug and Therapeutics Bulletin [abstracts and titles of each reference].
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select both dexamethasone and a 5-HT3 blocker, for incorporation into a composition, based on their recognized 
Regarding claims 20 and 23, although Tardi disclosed [0098] intravenous administration, Tardi was silent the preparation of liposomal irinotecan, as instantly recited.  However, the FDA disclosed [pages 2-3, sections 2.2 and 2.4] that liposomal irinotecan is prepared, as a pharmaceutical injection composition, by diluting 70 mg/m2 of the agent in 500 mL dextrose or 0.9 % sodium chloride, and mixing, followed by administration as an intravenous infusion over 90 minutes.
It would have been prima facie obvious to one of ordinary skill in the art to prepare Tardi’s liposomal irinotecan as taught by the FDA. An ordinarily skilled artisan would have been motivated by the FDAs teachings of liposomal irinotecan in its commercially available formulation, as previously discussed [FDA, sections 2.2 and 2.4]. An ordinarily skilled artisan would have been motivated to administer the liposomal irinotecan as an infusion, as recommended by the FDA for human administration [FDA, sections 2.2 and 2.4].
	Applicant provides no specific arguments regarding this rejection.

5.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Morise in view of Chan (Experimental and Molecular therapeutics, AACR Annual Meeting, 2014), Drummond (Cancer Research, vol. 68(6), 2006) individually or in combination, optionally further in view of FDA cited above..
	Morise et al disclose the low-dose irinotecan monotherapy as an effective second-line chemotherapy for recurrent small cell lung cancer. According to Morise  m2 administration on day 1 every 3 weeks is recommended for recurrent small cell lung cancer. The study was conducted with 60 mg/m2 on days 1, 8 and 15 every 4 weeks. The study includes patients who underwent cisplatin based therapy (see entire publication including the table I). Morise teaches that irinotecan is a potent inhibitor of deoxynucleic acid topoisomerase 1 and is very toxic at the dose recommended in several phase 2 trials.
	What is lacking in Morise is the use of liposome encapsulated irinotecan. Morise also does not disclose the nature of patient’s condition in terms of claimed  blood ANC, hemoglobin amounts, serum creatinine levels and creatinine clearance, platelet counts and claimed protocol of administration of liposomal irinotecan.
	Chan teaches that liposome encapsulation of irinotecan greatly modifies the pharmacokinetic and biodistribution of irinotecan thereby improving its action in treating small cell lung cancers. Chan discloses the administration of 25 mg/kg/week or liposomal irinotecan at 30 and 50/mg/kg for three weeks (see entire publication).
	Drummond teaches liposomal encapsulation of irinotecan to enhance its efficacy and ameliorate its toxicity. The liposomes contain DSPC, methoxypolyethylene glycol derivatized distearoylphosphatidylethanolamine and cholesterol in the mole ratio of 3:0.015: 2 (Abstract and entire publication).
	As pointed out above, the FDA taught [page 11, 1st paragraph] that liposomal irinotecan is a dispersion, wherein the liposome is a unilamellar lipid bilayer vesicle, approximately 110 nm in diameter, which encapsulates an aqueous space containing irinotecan in a gelated or precipitated state as the sucrose octasulfate salt. The vesicle is composed of 1, 2-distearoyl-sn-glycero-3-phosphocholine (DSPC) 6.81 mg/mL, cholesterol 2.22 mg/mL, and methoxy-terminated polyethylene glycol (MW 2000)-distearoylphosphatidyl ethanolamine (MPEG-2000-DSPE) 0.12 mg/mL.
The use of liposome encapsulated irinotecan as the second-line chemotherapy at doses which are lesser than the recommended high doses for free irinotecan treatment of small cell lung cancer would have been obvious to one of ordinary skill in the because liposomes encapsulation enhances its therapeutic efficacy and reduce its toxicity as taught by Drummond and efficacy of liposomal encapsulation of irinotecan taught by Chan. One of ordinary skill in the art would be motivated further to use of liposomal irinotecan since FDA teaches that liposomal irinotecan is commercially available for administration. Although Morise does not disclose the nature of patient’s condition in terms of claimed blood ANC, hemoglobin amounts, serum creatinine levels and creatinine clearance, platelet counts and claimed protocol of administration of liposomal irinotecan, it would have been obvious to one of ordinary skill in the art and the practitioner in the art to measure these parameters before the start of chemotherapy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612